       Case 1:19-cv-07675-GBD-DCF Document 26 Filed 12/06/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JANE DOE 1 and JANE DOE 2,             :
                                       :
               Plaintiffs,             :
                                       :
                                       :              Case No. 1:19-cv-07675-GBD-DCF
            v.                         :
                                       :
ESTATE OF JEFFREY EPSTEIN; SUE ROE; :
and ROES 2-10,                         :
                                       :
               Defendants.             :
-------------------------------------- X

             NOTICE OF DEFENDANTS CO-EXECUTORS’ MOTION TO DISMISS
                            PLAINTIFFS’ COMPLAINT

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declaration of Bennet J. Moskowitz dated December 6, 2019 and the exhibit thereto, and all

prior pleadings and proceedings in this action, Defendants Darren K. Indyke and Richard D.

Kahn, Co-Executors of the Estate of Jeffrey E. Epstein (incorrectly named herein as “Estate of

Jeffrey Epstein”), will move this Court before the Hon. George B. Daniels, United States District

Judge, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl St., New York, New

York 10007, on January 10, 2020 at 10:00 a.m., or as soon thereafter as counsel may be heard,

for an Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure dismissing

Plaintiffs Jane Doe 1 and Jane Doe 2’s Complaint (Doc. # 5) with prejudice for failure to state a

claim; and for such other and further relief as may be just and proper.




40755069v1
       Case 1:19-cv-07675-GBD-DCF Document 26 Filed 12/06/19 Page 2 of 2




Dated: New York, New York
       December 6, 2019                 Respectfully submitted,

                                        TROUTMAN SANDERS LLP
                                        875 Third Avenue
                                        New York, New York 10022

                                        By: /s/ Bennet J. Moskowitz
                                          Bennet J. Moskowitz

                                        Attorneys for Defendants Darren K. Indyke and
                                        Richard D. Kahn, Co-Executors of the Estate of
                                        Jeffrey E. Epstein




                                      -2-
40755069v1
